Clifford F. Brown, J.,
concurring. I concur in every respect with the excellent analysis provided by Chief Justice Celebrezze writing for the majority. As stated therein, the remedies afforded the tenant, as well as the landlord, in R. C. Chapter 5321, are in addition to the common law remedies possessed by both landlord and tenant prior to the enactment of R. C. Chapter 5321 in 1974. The majority in Thrash v. Hill (1980), 63 Ohio St. 2d 178, at page 182, completely ignored the cumulative character of the remedies provided in R. C. Chapter 5321, and sub silentio, reached the opposite and wrong conclusion, namely, that the tenant was confined to the remedies provided by R. C. Chapter 5321, and no longer had the common law remedy of an action in tort against his landlord.5
On the contrary, the tenant still has a common law remedy by way of an action in tort against his landlord. Following the enactment of R. C. Chapter 5321, an action may be predicated upon the negligence per se of the landlord for breach of his statutory duty, under R. C. 5321.04, to make repairs.
The anomalous result reached in Thrash v. Hill, supra, has no counterpart in any other jurisdiction of the United States, and understandably so. It violates the fundamental concept of equal justice for all. The word “equal” encompasses tenants as well as landlords.
In view of the injustice created by Thrash, the lament con-*28ceming the erosion of stare decisis should fall on deaf ears. Stare decisis is only a maxim of the law, and not a “legal principle.” “The maxim is founded upon reason, and it should not be so applied as to banish reason from the law.” Cincinnati v. Taft (1900), 63 Ohio St. 141, at page 161.
Reason was banished from the law during the 15-month period following Thrash, so far as the common law remedies of the tenant are concerned.6 Under the proper application of stare decisis, the overruling of Thrash comes 15 months too late for some tenants. It matters little that such overruling receives help from the “revolving door of change” in “the law of this state,” resulting from the absence of a “non-changing pattern of the membership of the court.”
Stare decisis does not mean that a decision of this court cannot be modified or overruled in the near or distant future “where no additional relevant factors are presented which would alter our prior pronouncement on the subject.” Stare decisis is better explained by Judge Wanamaker in Adams Express Co. v. Beckwith (1919), 100 Ohio St. 348, at 352:
“A decided case is worth as much as it weighs in reason and righteousness, and no more. It is not enough to say ‘thus saith the court.’ It must prove its right to control in any given situation by the degree in which it supports the rights of a party violated and serves the cause of justice as to all parties concerned.”
Pronouncements about the sanctity of stare decisis should be placed in proper perspective by considering the implications of Judge Wanamaker’s statements in State v. Rose (1914), 89 Ohio St. 383 at pages 388-389, as follows:
“Case law is fast becoming the great bane of the bench and bar.
“Our old-time great thinkers and profound reasoners who conspicuously honored and distinguished our jurisprudence have been succeeded very largely by an industrious, painstaking, far-reaching army of sleuths, of the type of Sherlock Holmes, hunting some precedent in some case, confidently *29assured that if the search be long enough and far enough, some apparently parallel case may be found to justify even the most absurd and ridiculous contention.”
This court has previously referred to precedents as the “***great storehouse of experience; not always to be followed, but to be looked to as beacon lights in the progress of judicial investigation* * *.” “Infallibility is to be conceded to no human tribunal. A legal principle [precedent], to be well settled, must be founded on sound reason and tend to the purposes of justice. ***Otherwise, it could never be said that law is the perfection of reason, and that it is the reason and justice of the law which give to it its vitality.” Leavitt v. Morrow (1856), 6 Ohio St. 72, 78 (Emphasis sic). “Few maxims of the law require more careful discrimination in their application than that which enjoins adherence to the doctrine of decided cases.” Shumaker v. Pearson (1902), 67 Ohio St. 330, 334; See 23 Ohio Jurisprudence 3d 125-128, Courts and Judges, Section 492.
“Stare decisis” is only a maxim; it is not a religion. We owe it no blind worship, reverence nor benedictions. It should never interfere with attaining justice, the real and final purpose for which this court and all courts exist.

 This conclusion is evident from the following excerpted language:
“It is argued that R. C. 5321.12 provides the tenant with a cause of action in tort against his landlord. That section provides:
“ ‘In any action under Chapter 5321 of the Revised Code, any party may recover damages for the breach of contract or the breach of any duty that is imposed by law.’
“An action in tort alleging negligence of a landlord is not, however, ‘any action under Chapter 5321 of the Revised Code,’ e.g., tenant actions applying for court orders to repair (R. C. 5321.07 [B] [2]); landlord actions for release of escrowed rent (R. C. 5321.09 and R. C. 5321.10). On the contrary, an action in tort is a remedy established by the common law.”


 Similarly, Garcia v. Siffrin (1980), 63 Ohio St. 2d 259, was overruled sub silentio in Saunders v. Zoning Department (1981), 66 Ohio St. 2d 259. See the dissent of Holmes, J., in Saunders, supra, at 265, and in the instant case, at 31. Having recognized that Garcia is now a dead letter, it cannot be given precedential value.